DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Declaration under 37 C.F.R. §1.132
The Declaration under 37 CFR 1.132 filed 5/4/20 is insufficient to overcome the rejections of record as set forth in the last Office action because applicant’s arguments do not address the teaching of Ando (20090272729) specific to a temperature sensor “for sensing the temperature inside the heating chamber” (par. 0108).  The Declaration states at point 4 a required thermal modeling of the oven.  Ando teaches at par. 0159 conducting experiments to produce the controlled cooking and controlled temperatures specific to a “size of the heating chamber is of the order of size of a common heating cooking apparatus for household use”.  
With respect to applicants urgings directed to “adjacent to a wall of the cavity”.  Importantly the cavity is defined by walls.  Thus any location within the cavity broadly meets applicants same claimed “adjacent to a wall of the cavity”.  The “adjacent to a wall of the cavity” is not defined by within a wall, internal to the chamber and attached directly to a wall, or external and is merely required “adjacent to a wall of the cavity”.  Importantly the claimed location of “adjacent to a wall of the cavity” is not critical in the instant case to achieve the same claimed and taught “temperature sensor for sensing the temperature inside the heating chamber” (par. 0108).
Further with respect to applicants urging Ando is silent to a location of the temperature sensor, applicants claims as noted above do not require a sensor within the oven but merely “located adjacent a wall of the cavity”.  However and importantly, though silent to a location relative the walls of the chamber, Ando teaches applicants claimed temperature sensor for its art recognized and applicants intended purpose of “for sensing the temperature inside the heating chamber” (par. 0108).
With respect to applicants urging directed to a non-uniform temperature profile within an oven cavity due to various factors.  The examiner recognizes and acknowledges such however the Declaration does not address the purpose and specifically taught temperature sensor “for sensing the temperature inside the heating chamber” (par. 0108) as taught by Ando.
It is further noted applicants urges Ando would not exhibit an even temperature distribution within the cooking cavity.  Importantly Ando specifically teaches distinguished type of cooking and specific cooked results which are directly dependent on the controlled temperature within the chamber by user selected modes which dictate a preset temperature and more specifically “for maintaining the temperature inside the heating chamber at preset temperature” for a determined amount of time required to cook the food to the desired end product (par. 0154-0156, 0180, 0181, 0183).

Further and as stated by the provided article “Ignore your oven dial” and with respect to applicants claims of a temperature sensor “located adjacent a wall of the cavity”.  The article further explicitly states: 
“use a thermometer-not the kind that sits inside your oven, but the kind you stick in the food as it's cooking. The instant-read thermometer, used frequently, solves most issues," says Bittman.
	Thus applicants provided article teaches away from applicants claimed urgings “to maintain the estimated temperature at the center of the oven cavity”, as the article states specific temperatures are actually temperature ranges due to oven construction unless “well-calibrated” (pg. 2).  Ando specifically teaches experimentally conducting cooking to determine “optimum” heating relative a defined size chamber “of the order size of a common heating cooking apparatus” (par. 0159).           
	In addition the article is specific to gas oven control of “modern gas or electric oven” (pg. 2).  Applicants claims are with respect to a steam generating and convection fan oven, which as taught by Ando “the convection fan to maintain the estimated temperature at the center of the oven”.
With respect to the Declarations urging that the prior art does not maintain “the temperature throughout an oven cavity”, importantly neither does applicants oven.  In fact applicants claims provide for a deviation of 3 degrees C, i.e. + or – 1.5C.
At a cooking temperature of 400F (204.4C), and + or – 1.5C:
	202.9C (397.22F) to 204.4C (400F) to 205.9C (402.62) 
Applicants range provides for a deviation of temperature in excess of 5 degrees F.  Thus applicants claimed temperature is merely a controlled range thus providing further evidence of the lack of criticality of the temperature, and merely a desired method of control of temperature as taught by Ando and more specifically to control cooking modes dictated by specific different temperatures and operating conditions relative power to attain and maintain the predetermined temperatures (par. 0153-0159)
The declaration include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
“Ando does not teach estimating a temperature at a center of an oven cavity from temperature values measured by a temperature sensor in the oven cavity”.  Claim 1 affirmatively recites no more than 
Appellant also argues that “Ando teaches ‘a temperature sensor 82 for sensing the temperature inside the heating chamber 20’” and does not teach “using this estimated temperature to operate a controller first to heat the oven cavity to, and then to maintain it at, a predetermined estimated cavity-center temperature.”  The examiner is unpersuaded by this argument because because it does not address the Examiner’s finding based on various portions of Ando including paragraphs 131, 176, 181 for the teaching of the heating and maintaining steps.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Disagreement as to the Examiner’s factual findings and reasoning for combining the references, without more, is insufficient to establish reversible error. Cf. SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006) (“[M]ere statements of disagreement. . . as to the existence of factual disputes do not amount to a developed argument.”).  
The burden rests with applicant to establish testing that the comparisons are to the disclosure of the closest prior art, and supplied evidentiary showing is commensurate in scope with the claimed subject matter. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).
The Declaration does not amount to persuasive evidence because applicant has not provided reliable data or experimental results sufficient to support those contentions.  
Appellant also has not provided evidence sufficient to showing the temperature sensor of Ando for sensing temperature within the cooking chamber would not be capable of maintaining a desired temperature, applicant does not provide an adequate explanation or direct us to reliable data or experimental results sufficient to support those contentions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 16 and 18-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ando et al. (20090272729) in view of Pawlick (20090022858).
Ando teaches a steam cooking method for operating a steam cooking oven (abstract) comprising estimating a temperature (preheating temperature, par. 0181; any temperature below the preset temperature) at a center of an oven cavity from temperature values measured by a temperature sensor (par. 0108) and at a center with respect to a food product location.
Though silent to the location of the temperature sensor relative the wall.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the temperature sensor in a location, such as in the instant case adjacent to a wall of the cavity for its art recognized purpose of “sensing the temperature inside the heating chamber as taught by Ando (par. 0108).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the temperature sensor in a location relative the cavity because shifting the position or teaching a specific position to achieve the same sensing of temperature inside the heating chamber would not have modified the operation of the device.; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  The particular placement of a temperature sensor for sensing a same heating chamber temperature as taught by Ando is held to be an obvious matter of design choice (MPEP 2144C).
In a second instance where the estimated temperature is with respect broadly to a sensor for sensing the temperature within the cavity, where within includes the center and thus “estimating” the temperature at the center, i.e. the same temperature throughout.
Placing food stuff (par. 0121) in the oven cavity (par. 0068, 0165), operating a convection fan (par. 0131, 0091) and supplying steam (par. 0131, 0091) generated by a steam generator (par. 0084) to the oven cavity to heat up the oven cavity until the 
Thereafter operating the steam generator and the convection fan (par. 0131) to maintain the estimated temperature at the center of the oven cavity at a constant temperature over a certain period of time (par. 0181).
Though Ando teaches maintaining said oven cavity at said defined temperature (par. 0181; maintain temp.) of the oven cavity center by operating said steam generator (par. 0181) and supplying steam generated by the steam generator into said oven cavity over a certain period of time with a convection fan (par. 0181), Ando is silent to teaching the oven cavity center maintained within a specific range of about 1.5°C or more specifically 1C though teaching a maintaining a defined temperature.
Though silent to a numerical value of vary, Ando does teach temperature sensors for sensing the temperature inside the oven cavity (par. 0108) and a microprocessor and memory which controls the cooking apparatus according to predetermined programs (par. 0107).  Thus it would have been obvious to one of ordinary skill in the art to teach the desire to maintain the cavity at a temperature range for a time period as taught by Ando, where the temperature range is within about 1.5 C or more specifically 1 degree C. since the predetermined temperature for its art recognized purpose of maintaining said oven cavity at said defined temperature (par. 0181; maintain temp.) of the oven cavity center by operating said steam generator (par. 0181) and supplying steam generated by the steam generator into said oven cavity over a certain period of time (par. 0181) to achieve a desired cooking (par. 0181) both relative a specific singular temperature or a desired range as taught
Ando teaches retort packaging (par. 0189-0190) however is silent to vacuum packed food stuff.
Pawlick teaches a food stuff which can be steam cooked (par. 0028) where the food is vacuum packed in a bag (par. 0030) prior to cooking since the bag provides numerous advantages over the prior art.
Thus since both teach steam cooking of food, though Ando is silent to vacuum does teach cooking food in packaging with steam (par. 0189), both teach the same packaging of food in bag.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vacuum package the food taught by Ando and as taught by Pawlick the motivation being since the vacuum packaging allows introduction 
With respect to claim 2 Ando teaches operating heating elements different from the steam generator to deliver a defined amount of heat to said oven cavity (par. 0165), such that air or a mixture of air and steam in the oven cavity expands within said oven cavity (par. 0127; amount) thereby exhausting steam from inside of the oven cavity through an exhaust outlet (par. 0127).
With respect to claim 3, an exhaust outlet being closed during said supplying of steam (par. 0104), said exhaust duct being closed during said maintaining the estimated temperature of said oven cavity (par. 0104 normally closed; par. 0127), said exhaust outlet being open during said exhausting of steam from the oven cavity (par. 0127) wherein said exhaust outlet is operated by means of a control unit of said steam cooking oven (par. 0142).
With respect to claim 4, the exhausting step is carried out not longer than 3 minutes (par. 0142) where exhausting is taken with respect to during second cooking phase thus instantaneous, where it further noted exhausting is not defined by an amount of steam.
Though silent to the convection fan within the oven cavity, Ando does teach a convection fan for its same art recognized purpose.  Thus since there are only 2 places for the fan to be located relative the cavity, either in or out, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to claim a rearrangement parts since such is unpatentable because moving the fan as taught by Ando would not have modified the operation of the and since the particular placement is an obvious matter of design choice to achieve the same convection flow.
Though silent to a location of the temperature sensor, since there are only 2 places for the sensor to be located relative the cavity, either in or out, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to claim a rearrangement parts since such is unpatentable because moving the temperature sensor as taught by Ando would not have modified the operation of the and since the particular placement is an obvious matter of design choice to achieve the same control of the temperature of the oven cavity.
 The temperature sensor is arranged to avoid direct steam flow from the steam generator, where it is noted direct is taken with respect to steam within ref. 51 fig. 4 (par. 0116).

The convection fan generates a gas flow that passes an outlet of the steam generator such that steam generated by the steam generator is stirred into the gas flow (par. 0113; fig. 14 ref. 26 passes to ref. 50).
The gas flow generates a defined flow pattern inside of said oven cavity (fig. 4, 14) that creates a homogenous convection regime around said vacuum packed food stuff (fig. 4).
While stem is being provided to the oven cavity to heat up the oven cavity the estimated temperature of the oven cavity center does not exceed 2 °C above the defined temperature, where Ando teaches maintaining a singular predefined temperature, thus without exceeding (par. 0181).
Though silent to the control unit stopping or reducing operation of said steam generator such that the estimated temperature of the oven cavity center does not exceed 2C above the defined temperature (Td) Ando does teach maintaining and thus it would have been obvious to teach such for its art recognized purpose of maintaining a preset temperature without temperature overshoot.
The maintaining step comprising the control unit operating the steam generator to generate steam by modulating a power output of the steam generator (par. 0181).
With respect to claim 25, said estimated temperature of the oven cavity center is not allowed to vary more than about +/-3 °C during the exhausting the steam from inside of the oven cavity (par. 0127 excessive steam thus temp maintained; alternatively par. 0176; temp 250C during steam and non-steam).

Response to Arguments
	With respect to applicants urging the Office action does not cite where “the temperature within the oven cavity would be the same throughout” and appears to be taking “Office Notice”.  It is initially noted applicants claims do not require a temperature which is the same throughout but within a desired 1.5 degrees C.
	Applicants claimed method does not require an absolute, i.e. an exact and singular temperature but maintaining a temperature within the cavity within about 1.5C.  Thus with respect to applicants urging of criticality of a singular exact temperature, the temperature is maintained exactly, but “about” 1.5C which is not specific to extent i.e. 2C, 4C difference could be “about”.
	However even assuming a claimed difference of exactly 1.5C, at a cooking temperature of 400F (204.4C) this claimed difference would result in a maintained temperature + or – 1.5C which provides a maintained range in excess of 5 degrees F 
202.9C (397.22F) to 204.4C (400F) to 205.9C (402.62)
Thus initially it is noted with respect to applicants urging that the prior art does not maintain “the temperature throughout an oven cavity”, importantly neither does applicants oven.  In fact applicants claims provide for a deviation of 3 degrees C, i.e. + or – 1.5C or for a deviation of temperature in excess of 5 degrees F.
Thus applicants claimed temperature is merely a controlled range thus providing further evidence of the lack of criticality of the exact numerical temperature, and merely a desired method of control of temperature as taught by Ando and more specifically to control cooking modes dictated by specific different temperatures and operating conditions relative power to attain and maintain the predetermined temperatures (par. 0153-0159)
	Importantly Ando specifically teaches a temperature sensor for sensing the temperature inside the heating chamber” (par. 0108) to achieve specifically defined cooking methods which are temperature defined and to maintain the predetermined specific temperatures for cooking times to obtain the finally cooked product specific to the defined temperatures (par. 0155-061, 0164) 
	The estimated temperature is determined by temperature values measured by a temperature sensor.  The temperature sensors provide an actual temperature reading of the atmosphere in the cooking cavity as taught by Ando.  Thus an estimated temperature as claimed includes actual temperatures of the oven as determined by the controller from temperature sensor reading.
	Thus the examiner is not stating a defined temperature throughout from wall to center, but that a closed chamber under controlled heating as taught by Ando, for its art recognized purpose of heating the chamber to a desired temperature, Ando clearly intends, teaches and defines a desired chamber temperature.

As taught by Ando “the temperature inside the heating chamber is heated to a preset (determined) temperature” (par. 0181).  The “estimated temperature” is not indirectly correlated from data such as food temperature, steam temperature prior to being supplied or any other factor which can be used to “estimate temperature”, but is directly correlated from temperature sensor reading of the atmosphere temperature and as taught by Ando.  The best “estimate” of temperature of the cavity would be the actual temperature of the cavity and thus as noted above an estimated temperature as claimed includes actual temperatures of the oven as determined by the controller from temperature sensor reading.
	Thus as is well known in methods of cooking in an oven and as taught by Ando, a defined oven cavity temperature as claimed is the constant, i.e. final desired oven temperature which requires comparison to non-defined cooking temperatures, non-finally desired temperatures.  Ando specifically teaches measuring/estimating a temperature with temperature sensors, i.e. determining experimental values for comparison to a known value, i.e. the constant, the defined temperature, and continuing heating till the difference between the experimental temperature value, i.e. measured, and the known value, defined temperature, are the same and with respect to the maintaining step within an experimental error (plus or minus 1.5C).  In the instant case Ando teaches achieving a same temperature for the estimated temperature from temperature sensors and the defined temperature and “maintaining the temperature inside the heating chamber at a preset temperature” over a period of time as claimed (par. 0181).  
	Though appellant urges there is nothing in Ando to indicate the temperature throughout the cavity would be uniform.  As noted above applicants claims do not require a uniform temperature but within a range of + or – 1.5C.  Given that Ando specifically teaches a temperature sensor “adjacent a cavity wall”, i.e. anywhere relative cavity, i.e. inside, outside but next to, or anywhere within and the temperature sensing for its art recognized and applicants intended purpose of controlling specific temperatures within by “sensing the temperature inside the heating chamber” (par. 0108).
Thus Ando teaches applicants same claimed steam cooking oven and maintaining of heat by operating a steam generator and convection fan as claimed.
Ando teaches specifically desired temperatures within, and controlled “maintaining” of the specific temperatures for a period of time to achieve a specific cooking which is indicative of a food temperature by sensing the temperature inside the heating chamber” (par. 0108).

Ando teaches maintaining specific different temperatures for different cookings and thus there is nothing in Ando to indicate a temperature of the center of the oven would be drastically different from the temperature obtained from “temperature sensor for sensing the temperature inside the heating chamber” as urged by applicant.
Ando teaches “temperature sensor for sensing the temperature inside the heating chamber” as taught by Ando (par. 0108).  Though silent to the location of the temperature sensor relative the wall.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the temperature sensor in a location, such as in the instant case adjacent to a wall of the cavity for its art recognized purpose of “sensing the temperature inside the heating chamber as taught by Ando (par. 0108).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the temperature sensor in a location relative the cavity because shifting the position or teaching a specific position to achieve the same sensing of temperature inside the heating chamber would not have modified the operation of the device.; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  The particular placement of a temperature sensor for sensing a same heating chamber temperature as taught by Ando is held to be an obvious matter of design choice (MPEP 2144C).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792